Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-3, 5-13, 15-17, and 22-26 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 06/03/2022.  
Claims 1-2, 11-12 are currently amended.
Claims 4, 14, and 18-21 remain cancelled and are not considered at this time.
Claims 22-26 are newly added.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, 15-17, and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-3, 5-13, 15-17, and 22-26 are directed to the abstract idea of determining an optimal schedule for patients ordered to use a medical scanning device.  The claims are directed to certain methods of organizing human activity including managing personal behavior or relationships or interactions between people including following rules or instructions and teaching.
The limitations of determining scanning information for each patient for nuclear medicine scanning procedures during a predetermined time period based on the stored data from prior patients with like scanning procedures; determining scheduled scan start times of the nuclear medicine scanning procedures based on the determined scanning information to accommodate the scan time windows within the predetermined time period; tracking radiopharmaceutical doses, decays of doses of the radiopharmaceutical doses with time and actual scan start times of the nuclear medicine scanning procedures; determining when the actual scan start time differs from the scheduled scan start time for the patient based on the tracking; determining an adjustment comprising reducing the radiopharmaceutical dose in correspondence with extending the scan time window for at least one other patient to minimize the radiopharmaceutical dose of the scanning procedure while producing a satisfactory image in the extended time window based on the actual scan start time differing from the scheduled scan start time for the patient while not exceeding the predetermined time period; and controlling a nuclear medicine scanning device to perform the nuclear medicine scanning procedure according to the adjustment describe the determining and adjusting of radiopharmaceutical doses or scan time windows for patients, which is a scheduling and operations business operation of scheduling and operating scanning devices. Therefore, it falls into the grouping of certain methods of organizing human activity. That is, other than reciting “processor programmed to,” nothing in the claim elements precludes the step from being a function which is a personal behavior or personal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas. The control of a device to perform its regular function based on the determined adjustment is an personal interaction.  As per October 2019 Update on Subject Matter Eligibility, the interaction of a person with a computer also falls into the abstract grouping of Certain Methods of Organizing Human Activity. The claims also recite limitations which could be performed in the human mind through evaluation, observation, judgment and opinion. For example, the determining of scanning information, scheduled scan start times, the difference between actual start times from scheduled start times, adjustment to the dose or scan time window can all be executed in the human mind. Additionally, the step of tracking doses and decay of doses can also be performed in the human mind based on evaluating the data to keep track. Therefore, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional elements – a repository, memory, and a processor for performing the steps of the abstract idea and a nuclear medicine scanning device comprising a Positron Emission Tomography (PET) or Single Photon Emission Computed Tomography (SPECT) scanner for performing nuclear medicine scanning procedures.  The repository, memory and scheduler are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The PET or SPECT scanner is also recited as a routine scanner device and amounts to no more than mere instructions to apply an exception because the scanner is machinery which is used as a tool used in its ordinary capacity and additionally is added after the fact to the abstract idea to conduct a scan which is the normal purpose of the scanner.  The claim also recites the additional elements of storing data from nuclear medicine scanning procedures for prior patients mined from data sources in the repository which amounts to no more than mere instructions to apply the exception because the claim invokes computers or other machinery as a tool to perform the process including storing and transmitting information. As per MPEP 2106.05(f)(2), use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  The description of the stored data including at least patient weights, radiopharmaceutical dose and time of scanning, and the data being grouped in the repository by patient characteristics with statistical information summarizing the stored data is not a functional limitation, but rather a description of the stored data itself and thus does not integrate the abstract idea into a practical application.  Similarly, the description of the scanning information for each patient being a radiopharmaceutical dose and scan time window that minimizes the radiopharmaceutical dose used in the nuclear medicine scanning procedure while producing a satisfactory image is not a functional limitation, but rather a description of the scanning information itself and thus does not integrate the abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a “repository" for storing parameters from scanning procedures for prior patients, a “memory”, “a processor” to perform the method of the invention, the PET or SPECT scanner for performing a scanning procedure and the storing of patient data amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the “repository”, “memory”, "processor”, and scanner are recited at a high level of generality and are recited as generic computer components that perform routine functions that are well-known in the industry (i.e., receiving data, scheduling, forecasting, tracking, etc.).  These elements recite a generic computing system by reciting an electronic processing device of the workstation or a network-based server computer to perform the scheduling forecasting, and mining techniques of the claims (Specification Page 9, line 29-Page 10, line 3) where the workstation is disclosed to be a generic computer such as a desktop computer, laptop, smartphone, etc. (Specification, Page 8, line 5-6) and the scanner is disclosed to be any PET or SPECT scanning device or the like (Specification, Page 5, line23-25), which do not add meaningful limitations to the idea of determining an optimal schedule for patients ordered to use a medical scanning device beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional element of storing parameters from scanning procedures for prior patients in the repository which are elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include storing data and receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.  
Claims 2-3, 5-10, 12-13, 15-17 and 23-26 are dependent from Claims 1, 11 and 22 and include all the limitations of Claims 1, 11 and 22.  Therefore, claims 2-3, 5-10, 12-13, 15-17, and 23-26 recite the same abstract idea.  The dependent claims include the functions of optimizing the schedule over a span of days based on factors such as hours of operation and staffing breaks, and revision or changes of the schedule based on various factors as well as forecasting time and duration of the steps of the scanning procedure for the patient.  These functions only serve to further limit the abstract idea, and hence are nonetheless directed towards the same abstract idea as independent Claims 1, 11, and 22.    
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-3, 5-13, 15-17, and 22-26 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 12-21, “35 U.S.C. 101 Rejection”, filed 06/03/2022 with respect to claims 1-3, 5-13, 15-17, and 22-26 have been fully considered but they are not persuasive.  
Applicant argues that the claims do not recite an abstract idea because the claims recite a method of treating patients similar to Vanda. As per MPEP 2106.04(d)(2), in order for the claim to recite a particular treatment and prophylaxis, the treatment must be recited in the limitation and must be "particular". The proposed amendments to the claims recite determining a treatment, but do not recite actively administering a treatment. Therefore, the claims do not recite a particular treatment similar to Vanda. 
Applicant argues the claims integrate the abstract idea into a practical application because the proposed amendments impose meaningful limitations of tracking radiopharmaceutical doses, decays of the radiopharmaceutical doses with time, and actual scan start times of the nuclear medicine scanning procedures; determining when the actual scan start time differs from the scheduled scan start time for at least one patient based on the tracking; and determining at least one adjustment comprising reducing the radiopharmaceutical dose in correspondence with extending the scan time window for at least one other patient o minimize the radiopharmaceutical does of the nuclear medicine scanning procedure for the at least one other patient, while producing a satisfactory image in the extended scan time window, based on the actual scan start time differing from the scheduled scan start time for the at least one patient while not exceeding the predetermined time period, as well as controlling the nuclear medicine scanning device to perform the scanning procedure according to the adjustment. Examiner respectfully disagrees. The above steps are the abstract idea itself and not additional elements. Only the additional elements are considered when determining if there are additional elements which integrate the abstract idea into a practical application. We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of steps which are directed to certain methods of organizing human activity and involve mental processes.  No matter  how much of an advance in the field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting. 
Applicant argues that the claims integrate the abstract idea into a practical application similar to that of Example 42 because the present claims contain additional elements which allow nuclear medicine scanning procedures to be performed using an adjusted radiopharmaceutical dose and corresponding adjusted scan time window to produce satisfactory images even when previous scans are off schedule.  Examiner respectfully disagrees that the present claims are similar to Example 42. As previously expressed, Example 42's abridged background provides the technical problem of latency and incompatibility between remote devices stating "medical providers must continually monitor a patient’s medical records for updated information, which is often-times incomplete since records in separate locations are not timely or readily-shared or cannot be consolidated due to format inconsistencies as well as physicians who are unaware that other physicians are also seeing the patient for varying reasons" wherein the technical solution is reflected in the claim language. The instant application, however, presents a non-technical problem – determining and adjusting a schedule for performing a nuclear medicine scanning procedure and based on the adjusted schedule controlling a nuclear medicine scanning device. The solution to the problem is rooted in an improvement to the abstract idea itself and not a technical improvement to a computer system. The additional elements can best be characterized as tools to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples., v.”). 
Applicant also argues that the proposed amendments provide an improvement to technology or technical field by providing an improvement to the field of medical imaging because the specification describes a technical problem of difficulty in managing the short half-lives of doses administered to patients for nuclear medicine scanning with regard to scheduling patients to minimize doses while producing satisfactory image. Examiner does not agree that this is a technical problem of medical imaging but rather to scheduling and planning in order to apply to the scanning technology. The improvement is to the abstract idea itself and thus not a technical improvement because the determining of doses which involves analyzing the half-life data and other constraints is part of the abstract idea. As discussed in the Patent Board Decision of 06/02/2021, Page 17, determining the dose of administration to a patient is not a technical field or technology, but rather is an abstract idea and the improvement to the abstract idea itself.  The Board asserts that limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract. 
Applicant argues that the proposed amendments would provide significantly more than the abstract idea because the claims recite improvements in other technology or technical field. Examiner has addressed these arguments above. Applicant also argues that the process is too complex to perform without a computer. However, Examiner notes that the claims have been identified as certain methods of organizing human activity which does not require any level of complexity. However, Examiner disagrees that the proposed amendments to the claims, as claimed, are recited at a level of specificity that is too complex to be performed in the human mind with the help of pen and paper. Therefore, the proposed amendments to the claims would be rejected as ineligible subject matter.
Applicant’s arguments, see Pages 21-23, “Rejections under 35 U.S.C. §103”, filed 06/03/2022 with respect to claims 1-3, 5-13, 15-17, and 22-26 have been fully considered and they are persuasive.  Therefore, the rejection from 03/11/2022 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVANGELINE BARR/Primary Examiner, Art Unit 3626